Filed 6/30/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 126







Glenn Johnathon Lohmann, 		Petitioner and Appellant



v.



North Dakota Department of Transportation, 		Respondent and Appellee







No. 20160027







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Chad R. McCabe, 402 East Main Avenue, Suite 100, Bismarck, N.D. 58501, for petitioner and appellant.



Douglas B. Anderson, Office of Attorney General, 500 North Ninth Street, Bismarck, N.D. 58501-4509, for respondent and appellee.

Lohmann v. N.D. Dep’t of Transportation

No. 20160027



Per Curiam.

[¶1]	Glenn Lohmann appealed from a district court judgment affirming a Department of Transportation decision suspending his driving privileges for 180 days.  Lohmann argues the hearing officer erred in admitting the analytical report because it was not properly certified and its authenticity was not established.  Lohmann’s arguments are similar to those decided in 
Jangula v. N.D. Dep’t of Transp.
, 2016 ND 116.  We summarily affirm under N.D.R.App.P. 35.1(a)(5) and (7). 

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom